DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. 
Applicant asserts, on pages 7-8 of Remarks, that “Kim does not discuss the use of a stand-alone non-public network (SNPN), which is a type of non-public network (NPN), and thus is still a type of 3GPP 5G (NR) network. See, e.g., paragraph [0003] of the present application, as originally filed. Thus, Kim does not teach or suggest receiving an SNPN selection request, as set forth in independent claim 1, by way of “mobility management with a 3GPP network and a non-3GPP network,” as discussed at paragraph [0010] of Kim. In fact, Applicant respectfully submits that Kim makes no mention of an NPN or an SNPN.”
On the contrary, paragraph [0003] of the present application reads:  “In the next-generation wireless communication system (e.g., a fifth-generation (5G) New Radio (NR) wireless communication system), NPNs will be deployed for non-public use. An NPN may be deployed as a Stand-alone NPN (SNPN) or a Public Network Integrated (PNI)-NPN. An SNPN may be operated by an NPN operator alone without relying on network functions provided by a Public Land Mobile Network (PLMN). A PNI-NPN may be an NPN deployed with the support of a PLMN.” [emphasis added].  The abbreviation “e.g.” stands for “exempli gratia”, which means “for example”.  Therefore, contrary to Applicant’s characterization of paragraph [0003] of the present invention, this paragraph does not define a “stand-alone non-public network” as something that necessarily exists as, or as part of, a 3GPP 5G (NR) network.  Rather, this paragraph actually explicitly states that an SNPN may be operated by an NPN operator along, without a reliance on PLMN network functions.  The I-WLAN and the Wi-Fi hotspot that are disclosed by Kim each constitute a network that is “stand-alone” and “non-public”.  Therefore, Kim discloses a network that is within the broadest reasonable interpretation “stand-alone non-public network”.
Applicant asserts, on page 8 of Remarks, that “Kim indicates that “1> During a T300, T302, T303, T305, T306, T3xx, or T3yy timer is running, if cell reselection occurs, 2> if a T302, T303, T305, T306, T3xx, or T3yy timer is running, 3> the running T302, T303, T305, T306, T3xx, or T3yy timer stops.” See Kim at paragraphs [0271]-[0273]. However, starting a cell reselection procedure is not the same as receiving an SNPN selection request, or even a cell selection procedure that may occur after selection of a new network. Instead, as it is well known in the art, a cell reselection procedure may occur when a UE transitions from one cell to another within the same network, and thus is not the same as, nor associated with, an SNPN selection request.”
On the contrary, portion of Kim quoted by Applicant is immediately after paragraph [0270], which reads:  “The UE performs the following operation.”  Clearly, Kim discloses that the cell reselection is performed by the UE.  Furthermore, Kim discloses, in paragraph [0010], that the UE may undergo a mobility procedure between a 3GPP network, and a private non-3GPP network. Reselecting to a private non-3GPP network constitutes making an SNPN selection request.  
Applicant asserts, on page 8 of Remarks, that “in Lee, the T320 timer is stopped specifically in response to receiving an RRCConnectionSetup message, which is much different from an SNPN selection request. See Lee at paragraph [0126]. Consequently, Lee does not provide any motivation or suggestion to a person of ordinary skill in the art to replace the T3xx or T3yy timer discussed in Kim with the T320 timer of Lee.”
Lee is only relied on for disclosing that a timer that is being stopped, is a T320 timer.  Furthermore, Lee discloses that this T320 timer is stopped as part of a cell reselection process.  Therefore, contrary to Applicant’s assertion, Lee does provide a motivation to a person of ordinary skill in the art to replace the T3xx or T3yy timers of Kim with a T320 timer.  
Applicant asserts, on page 8 of Remarks, that “the Examiner further asserts that “[o]ne of ordinary skill in the art would have been motivated to make this modification in order to reduce user and provider costs,” citing paragraph [0003] of Lee for support. See the Office Action at page 5. Applicant respectfully disagrees. Lee generally indicates that many schemes for 3GPP LTE have been proposed to provide many different qualities, “including those that aim to reduce user and provider costs....” See Lee at paragraph [0003]. Consequently, Lee does not imply, teach, or suggest that stopping a T320 timer (e.g., in response to receiving an SNPN selection request), or any other particular concept disclosed in Lee, would specifically result in lower costs. In contrast, in some implementations of the present application, a T320 timer is stopped in response to receiving the SNPN selection request to prevent attempted access of the previously stored cell reselection priority rules that are deleted when the UE is instructed to move to a stand-alone non-public network (SNPN). Otherwise, if the T320 timer is left running under such a scenario, an unpredictable situation may occur since the previously stored cell reselection priorities would be expected to remain valid at that time, even though they have been deleted, and thus invalidated.”
	On the contrary, paragraph [0003] of Lee is part of the description of background art that is related to Lee.  This paragraph describes general advantages that are sought in the area of endeavor to which Lee belongs.  Specifically, stopping a timer that is no longer needed, would result in more efficient network performance (i.e., the lower costs referred to in paragraph [0003]).

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 7, 9-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication 2017/0041854 (hereinafter Kim), in view of Lee et al., U.S. Patent Application Publication 2016/0157290 (hereinafter Lee).
	Regarding claim 1, Kim discloses a user equipment (UE) (disclosed is a UE, according to [0009], Figs. 1 and 3 [element 10]), comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (the UE comprises a processor that controls the operation of said UE (the UE therefore necessarily comprises media having computer-executable instructions), according to [0070]); and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (the UE comprises a processor that controls the operation of said UE, according to [0070]) to: 
receive a stand-alone non-public network (SNPN) selection request while the UE has stored at least one of cell (re)selection priorities (cellReselectionPriorities) (the UE undergoes reselection based on a received command, whereby said UE stores cell reselection priority information, according to [0263]-[0273], whereby reselection may entail mobility from a 3GPP network to a non-3GPP network, such as an Interworking Wireless Local Area Network (I-WLAN) or a Wi-Fi hotspot [“stand-alone non-public network (SNPN)”], according to [0010], [0014]); 
delete the stored at least one of cellReselectionPriorities when an SNPN selection in response to the SNPN selection request is performed by the UE (the UE deletes the stored cell reselection priority information, according to [0265]); and 
stop a timer in response to receiving the SNPN selection request (if a cell reselection occurs, and a T3xx or T3yy timer is running, then that timer is stopped, according to [0263]-[0273]).
Kim does not expressly disclose that the timer that is stopped is a T320 timer.
Lee discloses that the timer that is stopped is a T320 timer (as part of a cell reselection process, timer T320 is stopped if running, according to [0126]-[0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Lee such that the timer that is stopped is a T320 timer.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce user and provider costs (Lee:  [0003]).
Claim 11 recites the method that is performed by the UE that is recited in claim 1, and is therefore rejected on the same grounds as claim 1.
Regarding claim 2, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses that the at least one of cellReselectionPriorities is received through Evolved Universal Terrestrial Radio Access (E-UTRA) dedicated signaling to instruct the UE to move to an E-UTRA or New Radio (NR) (E-UTRA/NR) radio resource control (RRC) Inactive state or an E-UTRA/NR RRC Idle state (the cell reselection priority information is received via idleModeMobilityControlInfo, according to [0265], which is sent via a E-UTRA, according to [0036]-[0039]).
Regarding claim 7, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses that the SNPN selection request is received from a non-access stratum (NAS) layer of the UE when the NAS layer moves into an SNPN access mode or when the NAS layer moves out of the SNPN access mode (mobility management is performed via the core network sending a timer value, via the NAS level, to the UE for connected mode operation, according to [0134]-[0139]).
Regarding claim 9, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses reconsidering a cell as “not barred” after receiving the SNPN selection request if the cell is previously considered as “barred” by the UE (previously, a network access was barred, and then an executed application causes network access to become not barred, according to [0063]-[0065]).
Regarding claim 10, the combination of Kim and Lee discloses all the limitations of claim 1.  Additionally, Kim discloses that the at least one processor is further configured to execute the computer-executable instructions to: apply at least one of a stored PLMN identity list and an SNPN identity list received from a serving cell as part of stored information without being impacted by SNPN access mode changes (the UE receives an ac-BarringPerPLMN-List in a SIB type 2 sent from the network, according to [0153], [0244]).
Claim 12 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
Claim 17 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.
Claim 19 does not differ substantively from claim 9, and is therefore rejected on the same grounds as claim 9.
Claim 20 does not differ substantively from claim 10, and is therefore rejected on the same grounds as claim 10.

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 2 and 11 above, further in view of Kim et al., U.S. Patent Application Publication 2014/0287694 (hereinafter Kim ‘694).
	Regarding claim 3, the combination of Kim and Lee discloses all the limitations of claim 2.
	Neither Kim nor Lee expressly discloses configuring an initial value of T320 value upon reception for the a t320 timer within the E-UTRA dedicated signaling or based on a remaining validity time inherited from E-UTRA protocols upon cell (re)selection to NR from E-UTRA while an inter-radio access technology (inter-RAT) (re)selection procedure is triggered.
	Kim ‘694 discloses configuring an initial value of T320 value upon reception for the a t320 timer within the E-UTRA dedicated signaling or based on a remaining validity time inherited from E-UTRA protocols upon cell (re)selection to NR from E-UTRA while an inter-radio access technology (inter-RAT) (re)selection procedure is triggered (a UE receives a starting value for a T320 timer, via an E-UTRAN SIB, and uses this starting value for said T320 timer [“within the E-UTRA dedicated signaling”], according to [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Kim ‘694 by configuring an initial value of T320 value upon reception for the a t320 timer within the E-UTRA dedicated signaling or based on a remaining validity time inherited from E-UTRA protocols upon cell (re)selection to NR from E-UTRA while an inter-radio access technology (inter-RAT) (re)selection procedure is triggered.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate connection to the cell with the best channel conditions (Kim ‘694:  [0038]).
Claim 13 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 1 and 11 above, further in view of Hong et al., U.S. Patent Application Publication 2019/0037425 (hereinafter Hong).
	Regarding claim 4, the combination of Kim and Lee discloses all the limitations of claim 1.
	Neither Kim nor Lee expressly discloses that the at least one of cellReselectionPriorities is received through New Radio (NR) dedicated signaling to instruct the UE to move to an E-UTRA/NR RRC Inactive state or an E-UTRA/NR RRC Idle state.
	Hong discloses that the at least one of cellReselectionPriorities is received through New Radio (NR) dedicated signaling to instruct the UE to move to an E-UTRA/NR RRC Inactive state or an E-UTRA/NR RRC Idle state (the base station sends a E-UTRAN New Radio-Dual Connectivity (EN-DC) capable terminal an instruction to use IDLE mode measurement configuration information, according to [0163], whereby measurement configuration information comprises cell-specific priority information, according to [0136]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Hong such that the at least one of cellReselectionPriorities is received through New Radio (NR) dedicated signaling to instruct the UE to move to an E-UTRA/NR RRC Inactive state or an E-UTRA/NR RRC Idle state.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate terminal power saving (Hong:  [0162]).
Claim 14 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 2 and 12 above, further in view of Wu, U.S. Patent Application Publication 2020/0053601 (hereinafter Wu).
	Regarding claim 6, the combination of Kim and Lee discloses all the limitations of claim 2.
	Neither Kim nor Lee expressly discloses implementing a cell selection in a different radio access technology (RAT) by changing the UE’s associated RAT from E-UTRA to NR in response to the SNPN selection request being performed by the UE.
	Wu discloses implementing a cell selection in a different radio access technology (RAT) by changing the UE’s associated RAT from E-UTRA to NR in response to the SNPN selection request being performed by the UE (based on a measurement report from a UE, a E-UTRA source base stations hands over said UE to a 5GC NR target base station, according to [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Wu by implementing a cell selection in a different radio access technology (RAT) by changing the UE’s associated RAT from E-UTRA to NR in response to the SNPN selection request being performed by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle situation in which the UE is experiencing degraded communication quality (Wu:  [0021]).
Claim 16 does not differ substantively from claim 6, and is therefore rejected on the same grounds as claim 6.

10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as applied to claims 1 and 11 above, further in view of Suzuki et al., U.S. Patent Application Publication 2014/0198640 (hereinafter Suzuki).
	Regarding claim 8, the combination of Kim and Lee discloses all the limitations of claim 1.
	Neither Kim nor Lee expressly discloses storing redirected carrier information (redirectedCarrierInfo) after receiving a radio resource control (RRC) release (RRCRelease) message having the redirectedCarrierInfo; after performing the SNPN selection in response to receiving the SNPN selection request, perform at least one of the following: abort or stop a cell selection procedure that is triggered after receiving the RRCRelease message having the redirectedCarrierInfo when the redirectedCarrierInfo indicates redirection to an Evolved Universal Terrestrial Radio Access (E-UTRA) cell; or removing the stored redirectedCarrierInfo.
	Suzuki discloses storing redirected carrier information (redirectedCarrierInfo) after receiving a radio resource control (RRC) release (RRCRelease) message having the redirectedCarrierInfo (a network sends a UE redirected carrier information, in the form of dedicated priorities, in an RRC connection release, according to [0064]-[0065]); 
	after performing the SNPN selection in response to receiving the SNPN selection request, perform at least one of the following: abort or stop a cell selection procedure that is triggered after receiving the RRCRelease message having the redirectedCarrierInfo when the redirectedCarrierInfo indicates redirection to an Evolved Universal Terrestrial Radio Access (E-UTRA) cell; or removing the stored redirectedCarrierInfo (upon RRC connection establishment in a new RAT, dedicated priorities are removed [“removing the stored redirectedCarrierInfo”], according to [0064]-[0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Lee with Suzuki by storing redirected carrier information (redirectedCarrierInfo) after receiving a radio resource control (RRC) release (RRCRelease) message having the redirectedCarrierInfo; after performing the SNPN selection in response to receiving the SNPN selection request, perform at least one of the following: abort or stop a cell selection procedure that is triggered after receiving the RRCRelease message having the redirectedCarrierInfo when the redirectedCarrierInfo indicates redirection to an Evolved Universal Terrestrial Radio Access (E-UTRA) cell; or removing the stored redirectedCarrierInfo.
	One of ordinary skill in the art would have been motivated to make this modification in order to effectively deal with a network overload (Suzuki:  [0065]).
	Claim 18 does not differ substantively from claim 8, and is therefore rejected on the same grounds as claim 8.

Allowable Subject Matter
11.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/
Primary Examiner, Art Unit 2645